Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This action is in response to the communication filed on May 12, 2022.
Response to Amendment
3.	Applicant’s amendment filed on May 05, 2022 have ben received, entered in to the record and considered.
4.	As a result of the amendment, claims 1-20 has been cancelled, and claims 21-40 has been newly added.
5.	Claims 21-40 remain pending in this office action.
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 05/12/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/ Restriction by original presentation
7.	Newly submitted claims 21-20 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
	Originally filed claims recites, … receiving a request to copy data … a backup operation and an archive operation …. generating a unique identifier for each data object in the data copy and associating the generated unique identifier with each data object; comparing the data objects in the data copy based on the associated unique identifier and determining that at least two data objects comprises the same data based at least in part on the two data objects having the same unique identifier, and copying only a single instance of the two data objects to the second storage location; comparing the generated unique identifier associated with the data objects in the data copy against a previously stored unique identifier associated with a previously stored single instance data stored in the second storage location; determining that the generated unique identifier associated with the data object in the data store is the same as the previously stored unique identifier associated with the previously -32-stored single instanced data stored in the second storage location and not copying the data object associated with the generated unique identifier to the second storage location and associating a pointer with the data object that points to the previously stored single instanced data.
Newly cited claims recites, generating first data … performing single- instancing of the first data, and storing first data in single-instanced form into a first single-instance database that is associated with the first client computing devices; generating second data … performing single-instancing of the second data, and storing second data in single-instanced form into a second single-instance database that is associated with the second client computing devices … tracking changes implemented in the first single- instance database, and transmitting to a third computer system at least one first incremental change implemented in the first single-instance database … tracking changes implemented in the second single-instance database, and transmitting to a third computer system at least one second incremental change implemented in the second single-instance database; by the third computer system, performing single-instancing of: the at least one first incremental change and the at least one second incremental change; by the third computer system, storing, in single-instance form, the at least one first incremental change and the at least one second incremental change into a third single-instance database that is associated with the third computer system, wherein the -2-Application No.: 17/110,084third single-instance database is distinct from the first single-instance database and from the second single-instance database.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-40 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
8.	Applicant's arguments filed on 05/12/2022 in response to non-final office action dated on 02/17/2022, have been fully considered but they are not persuasive.
In response to applicant’s argument in page 10 of applicant’s remarks, applicant argued that, Frandzel fails to anticipate each and every limitation of the new claims, such as the hierarchical arrangement of and interoperability among multiple single- instance databases, as recited in the new pending claims. Accordingly, the applicant respectfully requests that the rejection under 35 U.S.C. § 102 be withdrawn. Examiner disagree and respectfully response that, originally filed claims 1-20 has been cancelled and newly claims 21-40 has been added. Originally filed claims anticipated by US Patent No. 8,131,924 to Frandzel. Newly cited claims 21-40 are restricted by original presented claims.
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
			Contact Information

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        1